SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21184 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 86-0629024 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2355 W. Chandler Blvd., Chandler, AZ85224-6199 (480) 792-7200 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated filer¨ Non-accelerated filer¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).(Check One) Yes ¨ No x Shares Outstanding of Registrant’s Common Stock Class Outstanding at February 1, 2008 Common Stock, $0.001 par value 188,804,070 shares MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – December 31, 2007 and March 31, 2007 3 Condensed Consolidated Statements of Income – Three and Nine months Ended December 31, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows – Nine months Ended December 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II.OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 CERTIFICATIONS EXHIBITS MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) ASSETS December 31, March 31, 2007 2007 (Unaudited) (Note 1) Cash and cash equivalents $ 831,005 $ 167,477 Short-term investments 607,011 583,000 Accounts receivable, net 114,396 124,559 Inventories 124,801 121,024 Prepaid expenses 21,332 15,547 Deferred tax assets 60,658 61,983 Other current assets 38,019 11,147 Total current assets 1,797,222 1,084,737 Property, plant and equipment, net 524,769 605,722 Long-term investments 215,384 527,910 Goodwill 31,886 31,886 Intangible assets, net 11,789 8,456 Other assets 35,698 10,830 Total assets $ 2,616,748 $ 2,269,541 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 35,596 $ 34,675 Accrued liabilities 47,859 129,882 Deferred income on shipments to distributors 93,349 91,363 Total current liabilities 176,804 255,920 Convertible debentures 1,150,103 Long-term income tax payable 111,512 Deferred tax liability 14,112 8,327 Other long-term liabilities 1,022 926 Stockholders’ equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares; no shares issued or outstanding. Common stock, $0.001 par value; authorized 450,000,000 shares; issued 218,789,994 and outstanding 189,013,788 shares atDecember31, 2007; issued and outstanding 217,439,960 shares at March 31, 2007. 189 217 Additional paid-in capital 797,433 755,834 Retained earnings 1,284,989 1,255,486 Accumulated other comprehensive loss (168 ) (7,169 ) Less shares of common stock held in treasury at cost; 29,776,206 shares at December 31, 2007; and no shares at March 31, 2007. (919,248 ) Total stockholders’ equity 1,163,195 2,004,368 Total liabilities and stockholders’ equity $ 2,616,748 $ 2,269,541 See accompanying notes to condensed consolidated financial statements 3 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, 2007 2006 2007 2006 Net sales $ 252,600 $ 251,004 $ 775,319 $ 781,495 Cost of sales (1) 99,553 101,294 309,015 311,340 Gross profit 153,047 149,710 466,304 470,155 Operating expenses: Research and development(1) 30,306 28,043 89,358 85,151 Selling, general and administrative(1) 43,501 40,185 130,250 122,482 Loss on sale of Fab 3 26,763 73,807 68,228 246,371 207,633 Operating income 79,240 81,482 219,933 262,522 Other income (expense): Interest income 13,467 15,002 42,787 43,910 Interest expense (1,635 ) (890 ) (1,635 ) (5,146 ) Other, net 205 260 1,079 452 Income before income taxes 91,277 95,854 262,164 301,738 Income tax provision 11,153 23,005 41,068 72,417 Net income $ 80,124 $ 72,849 $ 221,096 $ 229,321 Basic net income per common share $ 0.39 $ 0.34 $ 1.02 $ 1.07 Diluted net income per common share $ 0.38 $ 0.33 $ 1.00 $ 1.04 Dividends declared per common share $ 0.300 $ 0.250 $ 0.885 $ 0.700 Basic common shares outstanding 207,002 215,710 216,046 214,603 Diluted common shares outstanding 211,337 220,920 221,097 219,837 (1) Includes share-based compensation expense as follow: Cost of sales $ 1,555 $ 1,595 $ 4,638 $ 1,595 Research and development 2,729 2,431 7,824 7,244 Selling, general and administrative 4,073 3,714 11,699 10,874 See accompanying notes to condensed consolidated financial statements 4 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended December 31, 2007 2006 Cash flows from operating activities: Net income $ 221,096 $ 229,321 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 76,605 87,792 Deferred income taxes (1,558 ) 7,563 Share-based compensation expense related to equity incentive plans 24,161 19,714 Excess tax benefit from share-based compensation (16,811 ) (14,648 ) Tax benefit from equity incentive plans 18,047 14,659 Convertible debt derivative revaluation and amortization 103 Gain on sale of assets (625 ) (364 ) Write-down of investments 892 Loss on sale of Fab 3 26,763 Changes in operating assets and liabilities: Decrease in accounts receivable 10,163 19,276 Increase in inventories (3,444 ) (3,422 ) Increase (decrease) in deferred income on shipments to distributors 1,986 (7,346 ) (Decrease) increase in accounts payable and accrued liabilities (105 ) 12,702 Change in other assets and liabilities 2,862 (7,422 ) Net cash provided by operating activities 360,135 357,825 Cash flows from investing activities: Purchases of investments (1,158,361 ) (1,087,068 ) Sales and maturities of investments 1,454,825 700,620 Investment in other assets (4,717 ) (673 ) Proceeds from sale of Fab 3 27,523 Proceeds from sale of assets 1,175 1,746 Capital expenditures (49,053 ) (51,416 ) Net cash used provided by (used in) investing activities 271,392 (436,791 ) Cash flows from financing activities: Payment of cash dividend (191,592 ) (150,526 ) Repurchase of common stock (964,767 ) Proceeds from issuance of convertible debentures, net of issuance costs 1,127,000 Proceeds from sale of common stock 44,549 42,302 Excess tax benefit from share-based compensation 16,811 14,648 Payments on short-term borrowings (239,454 ) Net cash provided by (used in) financing activities 32,001 (333,030 ) Net increase (decrease) in cash and cash equivalents 663,528 (411,996 ) Cash and cash equivalents at beginning of period 167,477 565,273 Cash and cash equivalents at end of period $ 831,005 $ 153,277 See accompanying notes to condensed consolidated financial statements 5 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Microchip Technology Incorporated and its wholly-owned subsidiaries (the Company).All intercompany balances and transactions have been eliminated in consolidation.We own 100% of the outstanding stock in all of our subsidiaries. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America, pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC).In the opinion of management, all adjustments of a normal recurring nature which are necessary for a fair presentation have been included.Certain information and footnote disclosures normally included in audited consolidated financial statements have been condensed or omitted pursuant to suchSEC rules and regulations.It is suggested that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007.The results of operations for the three and nine months ended December 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2008 or for any other period. (2) Recently Issued Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement 109 (FIN 48). FIN 48 establishes a single model to address accounting for uncertain tax positions.FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.FIN 48 also provides guidance on de-recognition, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN 48 on April 1, 2007, and did not recognize any cumulative-effect adjustment associated with its unrecognized tax benefits, interest, and penalties.See further discussion in Note 8. In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurement (SFAS No. 157).SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years and will be adopted by the Company in the first quarter of fiscal 2009.The Company is in the process of determining the effect, if any, that the adoption of SFAS No. 157 will have on the Company’s consolidated financial statements. On February 15, 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159).Under this Statement, the Company may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in value reported in earnings.SFAS No. 159 is effective for years beginning after November 15, 2007 and will be adopted by the Company in the first quarter of fiscal 2009.The Company is currently evaluating the potential impact of adopting this Statement. In June 2007, the FASB ratified EITF 07-3, Accounting for Nonrefundable Advance Payments for Goods or Services Received for Use in Future Research and Development Activities (EITF07-3).EITF07-3 requires that nonrefundable advance payments for goods or services that will be used or rendered for future research and development activities be deferred and capitalized and recognized as an expense as the goods are delivered or the related services are performed. EITF07-3 is effective, on a prospective basis, for fiscal years beginning after December15, 2007 and will be adopted by the Company in the first quarter of fiscal 2009.The Company does not expect the adoption of EITF07-3 to have a material effect on its consolidated results of operations and financial condition. 6 In December 2007, the FASB issued SFAS No.141 (revised 2007), Business Combinations (SFASNo. 141R). SFASNo. 141R establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any noncontrolling interest in the acquiree and the goodwill acquired. SFAS No.141R also establishes disclosure requirements to enable the evaluation of the nature and financial effects of the business combination. SFAS No.141R is effective for fiscal years beginning after December15, 2008, and will be adopted by the Company in the first quarter of fiscal 2010.The Company is currently evaluating the potential impact, if any, of the adoption of SFASNo. 141R on its consolidated results of operations and financial condition. In December 2007, the FASB issued SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements—an amendment of Accounting Research Bulletin No.51 (SFASNo. 160).SFASNo. 160 establishes accounting and reporting standards for ownership interests in subsidiaries held by parties other than the parent, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parent's ownership interest, and the valuation of retained noncontrolling equity investments when a subsidiary is deconsolidated. SFASNo. 160 also establishes disclosure requirements that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners.SFASNo. 160 is effective for fiscal years beginning after December15, 2008, and will be adopted by the Company in the first quarter of fiscal 2010.The Company is currently evaluating the potential impact, if any, of the adoption of SFAS160 on its consolidated results of operations and financial condition. Potential Changes in Accounting Pronouncements In August 2007, the FASB released proposed FSP APB 14-a Accounting For Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement) (FSP APB 14-a) that would alter the accounting treatment for convertible debt instruments that allow for either mandatory or optional cash settlements.FSP APB 14-a, if adopted as proposed, would impact the accounting associated with the Company's $1.15 billion junior convertible debentures.If adopted as proposed, this FSP would require the Company to recognize additional (non-cash) interest expense based on the market rate for similar debt instruments without the conversion feature. Furthermore, it would require recognizing interest expense in prior periods pursuant to retrospective accounting treatment.The proposed FSP was issued for a 45-day comment period that ended on October 15, 2007 but has not been issued in final form.The FASB is expected to begin its re-deliberations of the guidance in FSP APB 14-a in the first quarter of calendar 2008 and the ultimate effective date and outcome of such re-deliberations is unknown at this time. (3) Loss on Sale of Fab 3 The Company received an unsolicited offer on its Puyallup, Washington facility (Fab 3) in September 2007.The Company assessed its available capacity in its current facilities, along with potential available capacity from outside foundries and determined the capacity of Fab 3 would not be required in the near term.As a result of this assessment, the Company accepted the offer on September 21, 2007, and the transaction closed on October19, 2007.The Company received $27.5 million in cash, net of expenses associated with the sale, and recognized a loss on sale of $26.8million, representing the difference between the carrying value of the assets and the amounts received. 7 (4) Investments The Company’s investments are intended to establish a high-quality portfolio that preserves principal, meets liquidity needs, avoids inappropriate concentrations and delivers an appropriate yield in relationship to the Company’s investment guidelines and market conditions.The following is a summary of available-for-sale securities at December 31, 2007 (amounts in thousands): Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Government agency bonds $ 506,138 $ 229 $ 958 $ 505,409 Auction rate securities 60,433 60,433 Floating rate securities 56,080 150 56,230 Municipal bonds 109,656 685 60 110,281 Corporate bonds and certificates of deposit 90,000 103 61 90,042 $ 822,307 $ 1,167 $ 1,079 $ 822,395 Included within the Company’s short-term investments are AA and AAA rated investments in auction rate securities.Auction rate securities are variable rate debt instruments whose interest rates are reset approximately every 7 to 35 days.The underlying securities generally have longer dated contractual maturities.The auction rate securities are classified as available-for-sale and are recorded at estimated fair value.Typically, the carrying value of auction rate securities approximates estimated fair value due to the frequent resetting of the interest rates.In September 2007, auction rate securities that were originally purchased for $24.9 million failed the auction process.The failures resulted in the interest rates on these investments resetting at Libor plus 125 or 175 basis points.The $24.9million in auctions have continued to fail through the date of the filing of this report.The investments are not liquid, and the Company now earns a higher rate of interest on the investments.In the event the Company needed to access these funds, it would not be able to until a future auction on these investments was successful.The fair value of the failed auction rate securities has been estimated by management based upon pricing data provided by the firms managing the Company’s investments and could change significantly based on market conditions.Based on the estimated values, the Company concluded these investments were other than temporarily impaired, and recognized an impairment charge on these investments of $0.9million in the three months ended December 31, 2007.If the issuers are unable to successfully close future auctions or if their credit ratings deteriorate, the Company may be required to further adjust the carrying value of these investments through an additional impairment charge to earnings.There are $22.4 million in original purchase value of the failed auction rate securities that are insured for their principal and interest in the case of default by Ambac, FGIC and MBIA. Based on information available at December 31, 2007, management has no reason to beleive the counterparties or the insurers will be unable to fulfill these obligastions, however, there can be no assurance that such obligations could be fulfilled in future periods.As a result of the $0.9million impairment charge taken on the failed auction rate securities in the three months ended December 31, 2007, the securities have a carrying value of $24.0million and the adjusted cost of these investments in the table above reflects this carrying value.Based on the Company’s ability to access its cash and other short-term investments, its expected operating cash flows, and its other sources of cash, it does not anticipate the lack of liquidity on these investments will affect its ability to operate its business as usual. AtDecember 31, 2007, the Company evaluated the other investments within its investment portfolio and noted other unrealized losses of $1.1million due to fluctuations in interest rates.Management does not believe any of these unrealized losses represented an other-than-temporary impairment based on its evaluation of available evidence as of December 31, 2007.The Company’s intent is to hold these investments until such time as these assets are no longer impaired.For those investments not scheduled to mature until after December 31, 2008, such recovery is not anticipated to occur in the next year and these investments have been classified as long-term investments.At December 31, 2007, short-term investments consisted of $607.0million and long-term investments consisted of $215.4million. The amortized cost and estimated fair value of the available-for-sale securities at December 31, 2007, by maturity, are shown below (amounts in thousands).Expected maturities can differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties, and the Company views its available-for-sale securities as available for current operations. 8 Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available-for-sale Due in one year or less $ 192,315 $ 179 $ 357 $ 192,137 Due after one year and through five years 514,946 789 722 515,013 Due after five years and through ten years 10,309 75 10,384 Due after ten years 104,737 124 104,861 $ 822,307 $ 1,167 $ 1,079 $ 822,395 During the three and nine months ended December 31, 2007, the Company did not have any gross realized gains or losses on sales of available-for-sale securities. (5) Accounts Receivable Accounts receivable consists of the following (amounts in thousands): December 31, 2007 March 31, 2007 Trade accounts receivable $ 117,228 $ 127,467 Other 451 636 117,679 128,103 Less allowance for doubtful accounts 3,283 3,544 $ 114,396 $ 124,559 (6) Inventories The components of inventories consist of the following (amounts in thousands): December 31, 2007 March 31, 2007 Raw materials $ 4,591 $ 5,118 Work in process 94,355 83,783 Finished goods 25,855 32,123 $ 124,801 $ 121,024 Inventory impairment charges establish a new cost basis for inventory and charges are not subsequently reversed to income even if circumstances later suggest that increased carrying amounts are recoverable. (7) Property, Plant and Equipment Property, plant and equipment consists of the following (amounts in thousands): December 31, 2007 March 31, 2007 Land $ 35,065 $ 47,212 Building and building improvements 327,232 372,149 Machinery and equipment 1,087,133 1,059,565 Projects in process 82,305 69,040 1,531,735 1,547,966 Less accumulated depreciationand amortization 1,006,966 942,244 $ 524,769 $ 605,722 Depreciation expense attributed to property and equipment was $75.2million in the nine months ended December 31, 2007 and $86.4million in the nine months ended December 31, 2006. As a result of the sale of Fab 3, the amounts at December 31, 2007 reflect the removal of $54.2 million of net property, plant and equipment. 9 (8) Income Taxes Effective at the beginning of the first quarter of fiscal 2008, the Company adopted the provision of FIN 48, Accounting for Uncertainty in Income Taxes–an Interpretation of FASB Statement No.109. The adoption of FIN 48 did not impact the Company’s consolidated balance sheets, statements of operations or statements of cash flows. The total amount of gross unrecognized tax benefits as of the date of adoption was $102.8million.The Company historically classified unrecognized tax benefits in current income taxes payable. As a result of the adoption of FIN 48, unrecognized tax benefits were reclassified to long-term income taxes payable. The Company’s policy to include interest and penalties related to unrecognized tax benefits within the provision for taxes on the consolidated condensed statements of income did not change as a result of implementing the provisions of FIN 48.
